                Case 2:19-cv-00520-RAJ Document 3 Filed 04/09/19 Page 1 of 1




                                    UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
                                        OFFICE OF THE CLERK
                                             AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

April 9, 2019

Flores v. Utah Department of Public Safety
Case # 2:19−cv−00520−RAJ

Xochi Quetzal Haena Flores
512 SOUTH 4TH STREET
LA CONNER, WA 98257


Your civil action Flores v. Utah Department of Public Safety was filed in the U.S. District Clerk's office at on
April 8, 2019.

Your case has been assigned Case Number 2:19−cv−00520−RAJ, and has been assigned to Judge Richard A.
Jones, Presiding Judge

The following deficiencies have been noted:

           − The filing fee requirement must be met. Please submit either the full $400.00 filing fee or
           an application for In Forma Pauperis (IFP) status.
           − Notice of Related Cases Omitted: Per LCR 3(g) the plaintiff and/or removing defendant
           must list all related cases that are or were pending in this district on the Civil Cover sheet and,
           if any, must file a Notice of Related Case as soon as practicable.

Depending on the seriousness of the deficiency, the status of your case could be affected if the deficiencies are
not corrected. The appropriate blank forms are enclosed for your use.

Failure to correct these deficiencies could affect the court's ability to serve defendants.

Please note: If your response to this letter is not received by May 9, 2019, the action may be subject to
dismissal.

Please return this letter with the corrections to the listed deficiencies.

cc: file
